t c memo united_states tax_court sony and gwendolyn a jean baptiste petitioners v commissioner of internal revenue respondent docket no filed date sony jean baptiste pro_se michelle or for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure ' unless otherwise specified all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioners received nonemployee compensation in the amount of dollar_figure whether petitioners are entitled to deduct schedule c expenses in the amount of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in pasadena california background sony jean baptiste petitioner earned his living as a truck driver in from date to date petitioner worked for ortega trucking ortega the owner of which is charles ortega mr ortega petitioner would drive one of ortega’s trucks to pacific railroad where he would pick up a shipment petitioner would then transport this shipment to various warehouses for unloading some of the warehouses to which petitioner delivered had their own employees help unload the trucks other warehouses did not and petitioner would hire lumpers to help unload the lumpers would wait in the vicinity of the warehouse for the trucks to come in according to petitioner he would negotiate a price with the lumpers and would pay them about dollar_figure or dollar_figure and sometimes dollar_figure if petitioner needed help unloading a double petitioners conceded that they received a tax_refund of dollar_figure for the taxable_year trailer he would pay around dollar_figure since petitioner was paid per load he hired the lumpers so he could unload quickly and then call dispatch at ortega to see if there were more loads to be picked up petitioner paid for the fuel for the truck for which he was not reimbursed when hired by ortega petitioner was told that a portion of petitioner’s earnings would be placed in an escrow account and after years of employment that account would be paid to petitioner mr ortega also allegedly told petitioner that income taxes would be withheld from his earnings petitioner was paid weekly and with every paycheck petitioner would receive a computer printout detailing the number of dispatches he had the total dispatch earnings earnings_of both the truck and the driver and the driver earnings the printout also detailed the escrow amounts that were being withheld from petitioner’s earnings along with other deductions such as amounts for company advances the latter were repayments of amounts that were lent to petitioner to cover his lumper costs escrow amounts and repayments were deducted from the driver’s gross to determine take home pay if petitioner did not have enough earnings to cover the advances they would be carried over to the next pay_period for example for the week ending date the total dispatch earnings were dollar_figure and the gross driver earnings were dollar_figure from the driver gross of dollar_figure dollar_figure is deducted for advances which consists of two dollar_figure advances and dollar_figure is q4e- deducted for escrow resulting in a net of dollar_figure that was paid to petitioner no taxes were withheld petitioner provided ortega computer printouts for weeks and according to the last printout for the week ending date there was a balance of dollar_figure in escrow most of the advance amounts were for dollar_figure or dollar_figure with four for amounts of dollar_figure dollar_figure dollar_figure and dollar_figure also detailed on the computer printouts are contributions to a vehicle acquisition fund vaf contributions to this fund are made weekly but it does not appear that these contributions came from petitioner’s gross wages petitioner was frustrated that he was not earning as much as he had hoped working for ortega and he quit on date according to the last printout for the week ending date petitioner had gross earnings to date of dollar_figure petitioner argued with mr ortega about money that was owed to him and mr ortega agreed to pay him this money accordingly subsequent to date ortega paid petitioner dollar_figure petitioner received a form 1099-misc from ortega which reflected that he earned dollar_figure petitioners did not report this income on their income_tax return petitioners did not report this amount because they did not believe this to be the correct amount they received in petitioners filed an petitioner testified that there were weeks when he was not paid petitioner did not provide printouts for consecutive weeks from mar to date according to the year-to- date earnings reflected on the printouts for the weeks prior to and after this period petitioner grossed dollar_figure in those weeks - - amended return which included a schedule c for petitioner’s truck driving on the schedule c petitioners reported gross_income of dollar_figure they arrived at this amount by adding dollar_figure the gross earnings to date listed on the date computer printout to dollar_figure which petitioner received from ortega that may petitioners claimed the following expenses bxpense amount taxes and licenses s650 travel wages big_number uniform sec_27 fuel beeper tool sec_150 truck rent big_number unpaid dispatch big_number total big_number petitioners reported a net profit of dollar_figure and self-employment_tax of dollar_figure petitioners did not provide any additional documentation to substantiate these expenses both the original and amended returns were prepared by h_r block in petitioners filed a claim against mr ortega for dollar_figure in small claims_court ’ petitioners won their case but mr ortega never paid respondent attempted to serve mr ortega because of our holding in this case respondent’s determination of increased self-employment_tax and the concomitant self-employment_tax deduction will be recomputed under rule subseguent to trial petitioners filed a motion to supplement the record primarily to submit copies of documents relating to this court action respondent filed an objection thereto upon review we shall grant petitioners’ motion and receive the additional documents they have only been relied upon for our finding as to dates and the amount claimed by petitioners -- - with a subpoena but was informed that mr ortega had sold the business and left the country discussion respondent contends that petitioners failed to report dollar_figure in income while petitioners contend that they received a lesser amount petitioner acknowledges that he received income from ortega in but not dollar_figure petitioner introduced credible testimony and documents which persuade us that the amount of income reported on form 1099-misc received by respondent was incorrect we agree with the amount that petitioners reported on schedule c attached to the amended_return ie dollar_figure in gross_receipts therefore petitioner received dollar_figure as nonemployee compensation from ortega in sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers must keep sufficient records to establish deduction amounts see sec_6001 43_tc_824 to be entitled to a deduction under sec_162 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records in the event that a taxpayer establishes that he or she hass incurred a deductible expense but is unable to substantiate the precise amount we may estimate the amount of the deductible expense see 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the - j- taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 the only documentary_evidence petitioner provided to substantiate the claimed deductions were the computer printouts petitioner testified that he no longer had any receipts or other records petitioner did not offer any testimony regarding taxes and licenses travel uniforms beeper and tools we assume that petitioners have conceded these issues therefore we shall address only the expenses for wages truck rent fuel and unpaid dispatch petitioners claimed an expense for wages in the amount of dollar_figure this expense was for the amounts that petitioner paid the lumpers to help unload the trucks petitioner would obtain advances from ortega for this purpose repayment of these advances would be made by deductions from petitioner’s wages the computer printouts from ortega substantiate petitioner’s claim we find that petitioners have substantiated the amount that petitioner paid the lumpers and are entitled to a deduction of dollar_figure petitioners deducted dollar_figure for truck rent petitioner testified that this amount is composed of the escrow balance and the vaf after studying the computer printouts we find that no we note that according to the printouts petitioner received dollar_figure in company advances some of these advances were for large amounts and may have been for other purposes that petitioner did not specify --- - amounts were deducted from petitioner’s gross wages for the vaf on the other hand as of date dollar_figure had been deducted from petitioner’s gross_income for the escrow balance therefore petitioners are entitled to a deduction of dollar_figure petitioners claimed a deduction for fuel of dollar_figure petitioner testified that he had to purchase fuel for the trucks out of his own pocket ortega did not have a fuel pump on its premises therefore the drivers had to obtain fuel offsite petitioners did not provide any documentation to support this claimed expense deduction however petitioner was a credible witness and we find that this was an ordinary_and_necessary_expense which petitioner incurred therefore petitioners are entitled to a deduction for fuel in the amount of dollar_figure cohan v commissioner supra ’ the deduction for unpaid dispatch is the difference between the dispatch total the company earned and the driver’s total earnings this amount was never included in petitioner’s gross_income was not paid_by petitioner and is therefore not deductible ’ typically expenses for fuel if purchased in connection with listed_property under sec_280f a and must meet the strict substantiation requirements of sec_274 and 39_f2d_540 2d cir cannot be applied however that rule does not apply for any property substantially_all of the use of which is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire sec_280f c accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 due to substantial_understatement of tax sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to any substantial_understatement of income see sec_6662 there is a substantial_understatement_of_income_tax for any year if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 d consequently due to our holdings on the other issues if the rule computation does not indicate that petitioners’ understatement_of_tax exceeded the greater of percent of the amount of tax required to be shown on the return or dollar_figure petitioners will not be liable for the sec_6662 accuracy-related_penalty due to substantial_understatement of tax in the alternative counsel for respondent raised in her trial memorandum the issue that petitioners negligently failed to report the income from ortega and therefore are liable for the sec_6662 penalty for negligence or disregard of rules or regulations where respondent raises a new issue after the issuance of the notice_of_deficiency respondent bears the burden_of_proof see rule a sec_6662 imposes a penalty of percent on the portion of the underpayment which is attributable to negligence -- - or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard see sec_6662 however sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 b income_tax regs thus respondent must prove that a portion of the underpayment is attributable to negligence and that petitioners did not act with reasonable_cause and in good_faith petitioners are not sophisticated with regard to income_tax laws and had their return prepared by h_r block while petitioners disclosed to their preparer that they had income from ortega and that there was a dispute about the correct amount of income earned petitioners knew the amount of income earned and paid from ortega as well as their expenses petitioner was involved in a dispute with ortega over the amount of his income and had to file an ultimately unsuccessful lawsuit against mr ortega however that lawsuit was resolved in but petitioner did not file an amended income_tax return until after the commencement of respondent’s audit we hold that respondent has proved that petitioners were negligent and did not act with good_faith and reasonable_cause with respect to the unreported net_income from ortega accordingly petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 to reflect the foregoing decision will be entered under rule
